 



Exhibit 10.15
Stock Option Agreement
([Nonstatutory][Incentive] Stock Option Under
[Stericycle, Inc. 2005 Incentive Stock Plan]
[Stericycle, Inc. 2000 Nonstatutory Stock Option Plan]
[Stericycle, Inc. 1997 Stock Option Plan])
     Subject to the following terms, Stericycle, Inc., a Delaware corporation
(the “Company”), grants to the following employee of the Company or one of its
subsidiaries (the “Employee”), as of the following grant date (the “Option Grant
Date”), a [nonstatutory][incentive] stock option (the “Option”) to purchase the
following number of shares of the Company’s common stock, par value $.01 per
share (the “Option Shares”), at the following purchase price per share (the
“Exercise Price”), exercisable in installments in accordance with the following
vesting schedule:

         
 
  Employee:    
 
       
 
  Grant Date:    
 
       
 
  Number of Option Shares:    
 
       
 
  Exercise Price Per Share:    
 
       
 
  Vesting Schedule:   One-fifth of the Option Shares will vest on each of the
first five anniversaries of the Option Grant Date.
 
       
 
  Expiration Date of Option:    

Terms of Option
     1.     Plan. This Option has been granted under the [Stericycle, Inc. 2005
Incentive Stock Plan][Stericycle, Inc. 2000 Nonstatutory Stock Option
Plan][Stericycle, Inc. 1997 Stock Option Plan] (the “Plan”), which is
incorporated in this Agreement by reference. Capitalized terms used in this
Agreement without being defined (for example, the term “Plan Administrator”)
have the same meanings that they have in the Plan.
     2.     Exercisability. The Option may be exercised in whole or in part at
any time prior to its Expiration Date to the extent that it is vested at the
time of exercise. The Option shall not continue to vest after the Employee’s
Termination Date. Any portion of the Option that remains unexercised shall
expire on the Expiration Date. The Option shall be subject to earlier expiration
as provided in Paragraph 5.
     The Option shall become fully vested upon a Change in Control, as provided
in Article [6][8] of the Plan.

 



--------------------------------------------------------------------------------



 



     3.     Manner of Exercise. The Option may be exercised in respect of a
whole number of Option Shares (and only in respect of a whole number) by:
      (a) written notice of exercise to the Plan Administrator (or its designee)
at the Company’s principal executive offices (which are currently located at
28161 North Keith Drive, Lake Forest, Illinois 60045), which is received prior
to the Option’s Expiration Date;
      (b) full payment of the Exercise Price of the Option Shares in respect of
which the Option is exercised; and
      (c) full payment of an amount equal to the Company’s federal, state and
local withholding tax obligation, if any, in connection with the exercise.
     In addition, the exercise of the Option shall be subject to any procedures
and policies that the Plan Administrator has adopted to administer the Plan
which may be in effect at the time of exercise.
     4.     Manner of Payment. The Employee’s payment of the Exercise Price of
the Option Shares in respect of which the Option is exercised, and his or her
payment of the Company’s withholding tax obligation, if any, in connection with
the exercise, shall be made by certified or bank cashier’s check or by a wire
transfer of immediately available funds.
     Payment also may be made by means of a “cashless” net exercise through a
broker approved by the Plan Administrator for the purpose, pursuant to which the
full amount due to the Company is remitted directly by the broker from the net
proceeds of the sale of a sufficient number of Option Shares. In addition,
payment may be made in any other manner authorized by the Plan and specifically
permitted by the Plan Administrator at the time of exercise.
     5.     Early Expiration of Option. If the Employee’s ceases to serve as an
employee of the Company or a Subsidiary, the unvested portion of the Option
shall terminate on the Employee’s Termination Date. The vested portion of the
Option shall expire shall expire on the earlier of (i) 90 days after the
Employee’s Termination Date or (ii) the Option’s Expiration Date (or if the
Employee’s employment terminated by reason of his or her death or Disability, on
the earlier of (i) the first anniversary of the Termination Date or (ii) the
Option’s Expiration Date), unless the exercisability of the Option is extended
by the Plan Administrator (in the Plan Administrator’s sole discretion). The
Plan Administrator may extend the exercisability of the Option to any date
ending on or before the Option’s Expiration Date.
     6.     Transferability. The Option may not be transferred, assigned or
pledged (whether by operation of law or otherwise), except as provided by will
or the applicable intestacy laws; and the Option shall not be subject to
execution, attachment or similar process. The Option may be exercised only by
the Employee or, in the case of his or her death, by the person or persons to
whom the Option passes by the Employee’s will or the applicable intestacy laws
(or by the legal representative of the Employee’s estate).

-2-



--------------------------------------------------------------------------------



 



     7.     Interpretation. This Agreement is subject to the terms of the Plan,
as the Plan may be amended (but except as required by applicable law, no
amendment of the Plan after the Option Grant Date shall adversely affect the
Employee’s rights in respect of the Option without the Employee’s consent). If
there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. The Plan Administrator’s interpretation of this
Agreement and the Plan shall be final and binding.
     8.     No Employment Right. Nothing in this Agreement shall be considered
to confer on the Employee any right to continue in the employ of the Company or
a Subsidiary or to limit the right of the Company or a Subsidiary to terminate
the Employee’s employment.
     9.     Governing Law. This Agreement shall be governed in accordance with
the laws of the State of Illinois.
     10.     Binding Effect. This Agreement shall be binding on the Company and
the Employee and on the Employee’s heirs, legatees and legal representatives.
     11.     Effective Date. This Agreement shall not become effective until the
Employee’s acceptance of this Agreement and the related Confidentiality,
Nonsolicitation and Noncompetition Agreement. Upon the Employee’s acceptance,
this Agreement shall become effective, retroactive to the Option Grant Date,
without the necessity of further action by either the Company or the Employee.

-3-